DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in part “wherein the plurality of plurality of precoded, modulated DL waveforms constructively combine at a location of each UE device to create a resulting DL waveform intended for each UE, the constructively combining to allow each UE device to simultaneously receive a maximum achievable data rate.” A thorough review of applicant disclosure as originally filed fails to disclose the limitation as claimed. The disclosure fails to teach “the waveforms constructively combine at a location of each UE device and simultaneously receive a maximum achievable data rate”. The application fails to disclose 
Claim 1 recites in part “wherein at least one of the RANs comprises a precoder to combine downlink (“DL”) baseband waveforms from each of the plurality of protocols into a plurality of precoded DL baseband waveforms communicated to the plurality of distributed transceiver stations.” A thorough review of applicant disclosure as originally filed fails to disclose the limitation as claimed. For example in paragraph [0093] applicant disclosed precoded the LTE channels not waveforms from each of the plurality of protocols.  Appropriate, explanation and or correction is required.
Furthermore, each protocol define different channel or channels since each protocol is associated with different frequencies or frequency band. Applicant fail to disclose how the precoding work in ordo to allow the protocols to use same channels or frequency band

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites in part “wherein at least one of the RANs comprises a precoder to combine downlink (“DL”) baseband waveforms from each of the plurality of protocols. Applicant fails to show, for example how the precoding of all the downlink waveforms of different protocols allow the modulated waveforms by the plurality of the distributed stations to transmit and share the same spectrum simultaneously while achieving a maximum achievable data rate at each UE. Furthermore, according to paragraph [0093] of applicant original disclosure .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim one recites in part “wherein the plurality of plurality of precoded, modulated DL waveforms constructively combine at a location of each UE device to create a resulting DL maximum achievable data rate.” This statement is unclear as it is not possible to one of ordinary skill in the art to determine what the maximum achievable data rate is and what applicant consider maximum achievable data rate. The original disclosure does not provide a way to ascertain the metes and the bounds of applicant limitation as claimed. Paragraphs [0094] which seems to be the closest paragraph related to the data rate only gives an example of data rate a UE can possible receive given a particular bandwidth and a given number of UEs. Appropriate explanation or amendments are respectfully requested.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632     
May 5, 2021